Title: To Thomas Jefferson from Arthur Lee, 13 October 1779
From: Lee, Arthur
To: Jefferson, Thomas



Sir
Paris Ocr. 13th. 1779.

I am persuaded that when I state to you my situation, you will see the justice and necessity of contriving some immediate means of re-imbursing me the Advances I have made for the State. In consequence of these, the funds in my hands which were to support my Ambassy, are almost entirely exhausted, and Dr. Franklin refuses to supply me out of the funds in his disposal. The consequence of this is that I must either return to America and disappoint my mission, or be reduced to the most disgraceful state of want.
As my return without leave, might be construed into a criminal disobedience,
 especially as occasiond by such a disposal of the public funds without the orders of Congress; you must be sensible Sir, into what a perillous alternative I am committed by no funds arriving from you to re-imburse me. You see how numerous and urgent my Enemies are, and that I have the misfortune to number among them my immediate Country men in Congress. I therefore hope that you will leave no moment nor means unemployd of preventing both the public business and myself from being sacrificd to my zeal and affection for our Country.
I have only a moment to entreat you to put the marine of the State and the entrance into the Rivers in the best posture of defense that is possible, because I have undoubted intelligence that the Enemy’s plan in future will be entirely to block up the Bay, and lay waste by a continual predatory war wherever they can approach. And as Admiral Rodney, who has very superior abilities in this way, is appointed and will soon sail to execute this plan, I am afraid it will be ruinous to the State unless the wisest and most effectual defensive measures are adopted. I have the honor to be with the greatest respect & esteem, Yr. Excellency’s &c
P.S. I must beg that the Remittances may not be made thro the House of D’Acosta because I cannot trust to their veracity or honesty.
